IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-88,713-01


                         EX PARTE JOSE LUIS JIMENEZ, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
        CAUSE NO. C-297-W011216-1327144-A IN THE 297TH DISTRICT COURT
                          FROM TARRANT COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of indecency with

a child and sentenced to eight years’ imprisonment. The Second Court of Appeals affirmed his

conviction. Jimenez v. State, 507 50S.W.3d 438 (Tex. App.—Fort Worth 2016).

        Applicant contends, among other things, that his trial counsel rendered ineffective assistance

because he did not discover and present character witnesses. Applicant also contends that the State

used, or did not correct, false evidence.

        Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,
                                                                                                        2

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

has entered extensive findings of fact and conclusions of law. If the trial court determines it is

necessary, it shall order trial counsel to provide a supplemental response to Applicant’s claim of

ineffective assistance of counsel. The trial court may use any means set out in TEX . CODE CRIM .

PROC. art. 11.07, § 3(d). In the appropriate case, the trial court may rely on its personal recollection.

Id.

        It appears that Applicant is represented by counsel. If the trial court elects to hold a hearing,

it shall determine if Applicant is represented by counsel, and if not, whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make supplemental findings of fact and conclusions of law as to whether

the performance of Applicant’s trial counsel was deficient and, if so, whether counsel’s deficient

performance prejudiced Applicant. The trial court shall make specific findings addressing

Applicant’s claims that counsel did not discover and present testimony from witnesses willing to

testify to Applicant’s character and reputation for appropriate behavior with children and his

reputation for truthfulness. The trial court shall also make specific supplemental findings addressing

the merits of Applicant’s false evidence claim. The trial court shall also make any other findings of

fact and conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s

claim for habeas corpus relief.

        This application will be held in abeyance until the trial court has resolved the fact issues. The
                                                                                                   3

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: July 3, 2019
Do not publish